Citation Nr: 1812682	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  13-30 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another, or on account of being housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to November 1991.
This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In a February 2014 rating decision, the Veteran was granted housebound status effective August 28, 2013.


FINDING OF FACT

The Veteran's service-connected disabilities have not been shown to render him bedridden, confined to his immediate premises, or unable to care for his daily needs without requiring the regular aid and attendance of another person.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the need for regular aid and attendance of another person for the whole appeal period, or by reason of being housebound prior to August 28, 2013, are not met.  38 U.S.C. § 1114 (2012); 38 C.F.R. §§ 3.350, 3.352 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Analysis-SMC

SMC is payable to a veteran who, as a result of service-connected disabilities, is so helpless as to need or require the regular aid and attendance of another person.  38 U.S.C. § 1114(l) (2012); 38 C.F.R. § 3.350(b)(3) (2017).  A veteran will be considered in need of regular aid and attendance if he or she is: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c) (2017).

Factual need for aid and attendance is based on the following criteria: the inability of the veteran to dress or undress himself or herself, or to keep himself or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); the inability of a veteran to feed himself or herself through the loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2017).

It is not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352 (a) be found to exist to establish eligibility for aid and attendance and that such eligibility required at least one of the enumerated factors be present. The particular personal function which a veteran was unable to perform should be considered in connection with his or her condition as a whole and that it was only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Turco v. Brown, 9 Vet. App. 222 (1996).

Bedridden status will also be a proper basis for the determination of the need for regular aid and attendance.  Bedridden means that condition which, through its essential character, actually requires that the veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a) (2017).

In addition, a veteran may receive housebound-rate special monthly compensation if he or she has a service-connected disability rated as permanent and total (but not including total rating based upon unemployability under 38 C.F.R. § 4.17) and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for special monthly pension at the aid and attendance rate.  38 U.S.C. § 1114(s) (2012); 38 C.F.R. § 3.350(i) (2017).

A veteran will be determined to be permanently housebound when he or she is substantially confined to the house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his or her lifetime.  38 U.S.C. § 1502(c) (2012); 38 C.F.R. § 3.351(d)(2) (2017).

The Veteran is currently service-connected for hypertensive vascular disorder at 100 percent; depression at 70 percent; and hypertension at 20 percent.

In March 2010, the Veteran submitted a claim for aid and attendance.  The Veteran was afforded a VA examination the same month.  The examiner noted that the Veteran was driven to exam by friend, and reported that he had live-in friend who assisted him with activities of daily living.  The Veteran reported that his friend cooked.  The Veteran could bathe, self-administer medication, and clothe himself.  The Veteran reported problems with dizziness.  The examiner noted that the Veteran was not permanently bedridden, managed his own benefit payments, and was able to protect himself from hazards of his daily environment.  The examiner opined that it was less likely than not that the Veteran required aid and attendance benefits because he is able to leave his home and did not require the use of any assistive device, and continued to drive periodically.  The examiner noted that although the Veteran had a live-in friend who assisted with his care that he appeared to require minimal assistance.  The examiner found that the Veteran did not require aide and attendance benefits due the fact that he was able to remove himself from the hazards of daily living.

March 2010 VA medical center (VAMC) records noted that the Veteran was receiving occupational therapy due to nonservice-connected neck and shoulder pain.  A clinician noted that the Veteran had a friend prepare food and assist with bathing his back; needed help with an overhead shirt; and that he had a problem shaving due to holding his head in a position a long time; however he was able to complete toileting activities.

In February 2012, a private clinician noted that the Veteran was not bed ridden; was able to dress unassisted; eat unassisted; and walk in and out of home unassisted.  The examiner stated that the Veteran required aid and attendance of another, but did not provide a rationale, and noted that the Veteran suffered from hypertension, reflux, depression, hemorrhoids obesity, astigmatism, pain in various joints, headache, rotator cuff tear, and various other non-service connected disabilities.  The clinician did not provide a description of physical and mental findings, including any limitation of motion of any joints.  

In April 2017, the Veteran was afforded a VA examination.  The Veteran had a friend bring him in a vehicle to the examination.  He reported poor balance and using a cane for assistance; as well as a history of dizziness.  He reported that he slept until noon, would eat, shower, and go back to bed, then visit his mother in a nursing home on Tuesdays and Fridays.  He was unable to prepare his own meals.  He had no functional restrictions of the right upper extremity and had limited left shoulder range of motion with weakness and pain noted.  His standing, sitting, and walking was limited.  He was able to walk without the assistance of another person 10 feet.  The examiner noted that the Veteran had generalized weakness.  The Veteran had no amputations.  He handled his financial affairs himself using online banking and the examiner opined that he was capable of managing his finances.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for special monthly compensation based on the need for aid and attendance.  There is no indication that his service-connected heart disabilities or his depression alone have caused the Veteran to be unable to dress or keep clean and presentable; the need for an orthopedic appliance; the inability to feed himself or attend to the wants of nature; or incapacity that requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  The medical evidence also does not demonstrate that that the Veteran is required to remain in bed.

The Board recognizes that the 2012 private opinion stated that the Veteran needed aid and attendance; however no rationale was provided and the examiner also noted that the Veteran was not bedridden; was able to dress unassisted; eat unassisted, and walk in and out of home unassisted.  The clinician also noted the Veteran had various other nonservice-connected disabilities.  While the Veteran has reported he needs assistance with cutting his food, VAMC records indicate that such assistance was needed based on pain from his shoulder and neck and not his service-connected disabilities.  The records have indicated that the Veteran needs assistance; but they do not show that such was due solely to the Veteran's service-connected disabilities.  These reports discussed symptoms and limitations caused by nonservice-connected disabilities.  Also, to the extent that the January 2018 IHP argues that the Veteran should be afforded a new examination to discuss his service-connected depression, the April 2017 examination took place after the Veteran was service-connected for depression.  There is no indication that his depression has led to mental incapacity that requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment, and the Veteran has been noted as capable of managing his finances.  Accordingly, the Veteran is not entitled to SMC based on the need for regular aid and attendance of another person.

The Board also finds that the Veteran does not meet the requirements for housebound status prior to August 28, 2013.  The Veteran had no single service-connected disability evaluated as 100 percent disabling prior to August 28, 2013, nor is he housebound in fact as he visits his mother bi-weekly.

In sum, the preponderance of the evidence demonstrates that the Veteran is not entitled to special monthly compensation based on the need for aid and attendance or housebound status.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

SMC based on the need for regular aid and attendance is denied.

SMC on account of being housebound prior to August 23, 2013 is denied. 




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


